DURHAM, Justice:
T1 This case is an interlocutory appeal from two orders of the district court denying defendant Jerry D. Baker's motions to dismiss plaintiff Jody Greaves' cause of action against him to establish an unsolemnized marriage. We affirm.
12 Greaves brought this action against Baker on February 5, 1998, to establish an unsolemnized marriage.1 Baker moved to dismiss the action on the ground that Greaves' claim was not adjudicated within one year as set forth in section 80-1-4.5 of the Utah Code, which provides for the establishment of an unsolemnized marriage. The trial court denied Baker's motion on December 2, 1998, ruling that the one-year adjudication requirement was (1) unconstitutional as a violation of article I, section 11 of the Utah Constitution, known as the "open courts provision," (2) contrary to public policy, and (8) unenforceable because of basic equity concerns and considerations.
13 Baker later filed a second motion to dismiss, arguing that (1) the district court had held section 30-1-4.5 unconstitutional in its entirety, or (2) the entire common law marriage statute was unenforceable because the one-year adjudication requirement was not severable from the remainder of the statute. The trial court denied Baker's second motion to dismiss on July 27, 1999. Thereafter, Baker petitioned the court of appeals for permission to appeal from the interlocutory orders of December 22, 1998, and July 27, 1999. The court of appeals granted Baker's petition, and the case was transferred to this court to be joined for argument with Clark v. Clark, 2001 UT 44, 27 P.3d 538, because it also involved the interpretation of the one-year adjudication requirement found in seetion 80-1-4.5.
T4 As stated in Clark v. Clark, 2001 UT 44, 27 P.3d 538, also decided today, this court's holding in In re Marriage of Gongalez, 2000 UT 28, 1 P.3d 1074, is controlling precedent. Because Gongales "requires only the filing of a petition for adjudication of marriage within one year after the termination of the relationship," id. at 130 (emphasis in original), the constitutional, policy, and equitable concerns raised by the trial court's order are moot. Furthermore, because the trial court's ruling that the statute is unconstitutional is moot, Baker's second motion to dismiss is also moot. Therefore, we affirm the trial court's rulings on December 2, 1998 and July 27, 1999, denying both of Baker's motions to dismiss.

. Greaves also brought claims for paternity and partnership. The paternity was conceded, and the partnership cause of action was dismissed. Therefore, the only claim remaining is for establishment of common law marriage.